Order entered January 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01270-CV

                          CLAUDIA MARIE SKINNER, Appellant

                                               V.

                               EDDIE CLEMMONS, Appellee

                       On Appeal from the County Court at Law No 1
                               Williamson County, Texas
                           Trial Court Cause No. 12-1017-FC4

                                           ORDER
       Before the Court is the January 9, 2019 letter of Sharon Huck, Official Court Reporter for

County Court at Law No. 1 of Williamson County, informing the Court that the trial court

sustained her contest to appellant’s affidavit of inability to pay costs. On January 14, 2019, a

supplemental clerk’s record containing a copy of the trial court’s order sustaining the reporter’s

contest was filed.

       Ms. Huck has informed appellant of the cost of preparing the reporter’s record but

appellant has not made payment or payment arrangements. Accordingly, we ORDER appellant

to provide, by January 31, 2019, written verification that she has paid or made arrangements to

pay the reporter’s fee. We caution appellant that failure to comply may result in the Court

ordering the appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Huck and all

parties.

                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE